Citation Nr: 0701608	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-21 367	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an April 1946 rating decision that severed a 
prior grant of service connection for a psychiatric 
disability should be reversed or revised on the basis of 
clear and unmistakable error.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The veteran served on active duty from December 1941 to April 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the issues noted above.  The veteran subsequently initiated 
and perfected appeals of these decisions.  

The veteran's appeal was initially denied by the Board in a 
November 2005 decision which was subsequently appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
response to the veteran's April 2006 death, the Court issued 
a June 2006 order vacating the Board's November 2005 decision 
and dismissing the appeal for lack of jurisdiction.  

In reviewing the claims file, the Board notes the veteran's 
widow has filed a separate claim for service connection for 
the cause of the veteran's death and for any accrued benefits 
payable at the time of the veteran's death.  These issues 
were denied by the RO in October 2006.  However, because an 
appeal of that rating decision has yet to be initiated or 
perfected in the record before the Board, those issues are 
not currently before the Board.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1941 to April 1942.  

2.	On June 14, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, that the veteran died in April 2006.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


